Citation Nr: 0302280	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
thoracic spine.  

2.  Entitlement to service connection for residuals of a 
fracture of the right index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1979 and from July 1984 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's service connection claims for 
disabilities of the thoracic spine and right hand, and for 
lactose intolerance.  He responded with a timely Notice of 
Disagreement, initiating this appeal.  

In his June 1989 VA Form 9, the veteran requested a personal 
hearing before a member of the Board; however, in a September 
1999 written statement, he withdrew his Board hearing request 
and instead opted for a personal hearing before a RO hearing 
officer.  Such a hearing was held in November 1999.  At that 
time, the veteran withdrew his appeal of the issue of 
entitlement to service connection for a severe lactose 
intolerance.  Thus, that issue is no longer before the Board.  
See 38 C.F.R. § 20.204 (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran does not have a current disability of the 
thoracic spine.  

3.  The veteran does not have any current residuals of a 
fracture of the right index finger.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a disability of the 
thoracic spine is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).  

2.  Entitlement to service connection for residuals of a 
fracture of the right index finger is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 1998 
Statement of the Case, and the various Supplemental 
Statements of the Case, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Little Rock, 
Arkansas.  Because VA medical treatment has been reported by 
the veteran, these records have been obtained.  No relevant 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded several VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

I. Service connection - Thoracic spine disability

The veteran seeks service connection for a disability of the 
thoracic spine, identified as an in-service spinal fracture.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2002).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

For the reasons to be discussed below, the veteran's claim 
for service connection for a thoracic spine disability must 
be denied, based on a lack of a current disability.  

According to the veteran's service medical records, he was 
seen for back pain on several occasions during military 
service.  In August 1994, an X-ray of the veteran's chest 
revealed slight anterior wedging of one of the mid-thoracic 
bodies, and a mild compression fracture was diagnosed.  
Subsequent to service, the veteran filed a June 1997 claim 
for service connection for thoracic spine disability.  A July 
1997 X-ray examination of the thoracic spine revealed no 
fracture, disk space narrowing, or other abnormality of the 
thoracic spine.  This claim was denied by the RO, which found 
no evidence of a current disability.  At his November 1999 RO 
hearing, he asserted that he continues to experience low back 
pain and limitation of motion.  He also stated that while he 
was afforded a VA general medical examination in July 1997, 
his back was never fully examined.  

In response, the RO afforded the veteran a November 1999 VA 
orthopedic examination.  A second X-ray of his thoracic spine 
was within normal limits.  However, X-ray and CT examinations 
of the lumbosacral spine were positive for spinal stenosis 
and a herniated nucleus pulposus.  

Based on the post-service evidence as noted above, the clear 
preponderance of the evidence is against the veteran's claim.  
While he was in fact diagnosed with a spinal fracture during 
service, such a disability must have resolved itself, as both 
the July 1997 and November 1999 X-rays of the thoracic spine 
were negative for fracture or any other bony abnormality.  
The Board notes the veteran's persistent post-service reports 
of back pain; however, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Fundamental to any claim is the 
need for a claimant to possess a current disability.  
38 U.S.C.A. § 1110 (West 2002).  In considering the veteran's 
claim, the Board notes that the medical record reflects a 
current disability, verified by X-ray and CT scan, of the 
lumbosacral spine; however, because the veteran filed a claim 
for service connection for a disability of the thoracic 
spine, no other issue regarding spinal disability is within 
the Board's jurisdiction.  In the absence of a current 
disability of the thoracic spine, the veteran's claim for 
service connection for such a disability must be denied.  

II. Service connection - Fracture of the right index finger

The veteran seeks service connection for residuals of a 
fracture of the right index finger.  Service connection may 
be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

According to his service medical records, the veteran injured 
his right index finger in April 1985 during a sports 
activity.  Pain and swelling were reported along the proximal 
interphalangeal joint.  An April 1985 X-ray examination of 
the veteran's right hand revealed an avulsion of the volar 
aspect of the second middle phalanx involving the proximal 
interphalangeal joint.  He was afforded a finger splint, and 
no significant injuries of the right index finger were 
reported thereafter.  

Following the veteran's claim for service connection for a 
finger disability, he was afforded a July 1997 VA general 
medical examination.  An X-ray of the right hand was negative 
for any fractures or other bony abnormality; the X-ray study 
was characterized as "normal."  No other disability of the 
right hand was noted at that time.  On reexamination in 
November 1999, X-ray examination of the right hand again 
failed to reveal any fractures or other disabilities of the 
hand.  A VA examiner diagnosed "remote fracture, right index 
finger, healed."  

Based on the post-service evidence as noted above, the clear 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a fracture of the 
right index finger.  While a right index finger injury was 
noted in 1985 during military service, such a disability has 
not been demonstrated post-service, as both the July 1997 and 
November 1999 X-rays of the veteran's right hand were 
negative for fracture or any other bony abnormality.  The 
Board notes the veteran's post-service reports of pain and 
weakness of the right hand; however, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Fundamental to any claim is the 
need for a claimant to possess a current disability.  
38 U.S.C.A. § 1110 (West 2002).  In the absence of a current 
disability of the right index finger, the veteran's claim for 
service connection for such a disability must be denied.  


ORDER

Entitlement to service connection for a disability of the 
thoracic spine is denied.  

Entitlement to service connection for residuals of a fracture 
of the right index finger is denied.  




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

